DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1-14-2021 have been fully considered but they are not persuasive.
Applicant argues…
Merkel and Wei are not analogous art.
Applicant further argues that none of the other applied references make up for the deficiency of Merkel in view of Wei. 
This is not found to be persuasive because…
As noted by the applicant Merkel and Wei are directed at the fabrication and manufacturing of ceramics. The amount of overlap is more noticeable when comparing the CPCs from both Merkel and Wei, including C04B 2235/3206 (Magnesium Oxide), C04B 2235/3225 (Yttrium Oxide), amongst others. As such, the underlying composition of the ceramics manufactured is understood to also be overlapping and similar. While Wei does achieve a higher density after sintering the composition, the types of sintering employed by both Merkel and Wei are different. These different types of sintering are understood to lead to this deviation in porosity. Where Merkel uses microwave sintering technique that implements not additional pressure ([0043-0044]), Wei uses Hot Isostatic Pressing (HIP) / Hot Pressing (HP) which involves uniaxially pressing a green ceramic compact under high temperature and pressure, which causes the porosity of the green 
This is unpersuasive because as explained above there was not found to be deficiency in Merkel in view of Wei
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, 5-7, 9-10, 13, 16, 24-27 & 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Merkel et
al. (US-2010/0,237,007, hereinafter Merkel), as evidenced by Wikipedia's Article on
Pseudobrookite (Pseudobrookite, 2016, hereinafter WAP) and in further view of Wei et al. (US 4,946,808, hereinafter Wei)Regarding claim 1, 	

mixing at least a magnesia source, a silica source, an alumina source having an average median particle size in the range of from 10 μm to 60 μm, a titania source, and a rare earth oxide to form an inorganic batch composition, 
wherein (i) the rare earth oxide comprises at least one of a lanthanide oxide and yttrium oxide and 
(ii) the rare earth oxide comprises a particle size distribution where 90% of the particles in the particle size distribution comprise a size less than or equal to 5 μm (D90 < 5 μm) and 
a median particle size of less than or equal to 1.0 μm (D50 < 1 μm); 
mixing the inorganic batch composition together with one or more processing aids selected from the group consisting of a plasticizer, lubricant, binder, pore former, and solvent, to form a ceramic precursor batch composition; 
shaping the ceramic precursor batch composition into a green body; and 
firing the green body under conditions effective to convert the green body into a porous ceramic article having a porosity of at least 40% and comprising a pseudobrookite phase comprising predominately alumina, magnesia, and titania, 
a second phase comprising cordierite, and 
a third phase comprising mullite.
Merkel teaches the following:
([0034]) teaches that the method first, comprises providing an inorganic hatch composition comprising a magnesia source, a silica source, an alumina source, 
([0023]) teaches that a sintering aid can be present in an amount of from 0 to 5 weight percent of the total composition and can include, for example, one or more metal oxides such as Fe2TiO5, Y2O3 and La2O3, Yttrium oxide (Y2O3) and/or lanthanum oxide (La2O3) has been found to be a particularly good sintering additive when added in an amount of between 0.5 and 4.0 wt. %.
([0026]) teaches a pore former may be added to tailor the porosity of the final ceramic body. ([0028]) teaches that the raw materials and pore formers are further mixed with organic and/or organometallic binders, lubricants, and plasticizers and aqueous or non-aqueous solvents to form a plastic mixture.
([0028]) teaches that that the plastic mixture can be shaped by any conventional means such as by molding or extrusion through a die, such as for example to form a honeycomb structure.
([0025]) teaches that the ceramic bodies of the present invention can in some instances comprise a relatively high level of total porosity. For example, bodies comprising a total porosity, % P, of at least 40%, at least 45%, or even at least 50%, as determined by mercury porosimetry, can be provided. Noting, that the amount of at least 50% porosity, is understood to encompass the limitation. However, the amount of porosity implemented in the fabricated bodies is understood to impact the amount of mercury that can be absorbed via mercury In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). ([0034]) teaches that the parts are dried and then fired in a gas or electric kiln at 1400 °C to 1500 °C and held for 4 to 10 hours, it should he recalled, that ([0023]) teaches that a sintering aid can be present in an amount of from 0 to 5 weight percent of the total composition and can include, for example, one or more metal oxides such as Fe2TiOs. Highlighting evidence from WAP, which states Pseudobrookite is an iron titanium oxide mineral with formula: Fe2TiO5. Noting, it would have been obvious to one in ordinary skill in the art understand that Pseudobrookite has a chemical composition of Fe2TiO5, as evidenced by WAP, due to the fact it would amount to nothing more than a use of a known chemical formula compound, for its intended use, in a known environment, to accomplish entirely expected result. ([0024]) According to a particular embodiment of the present invention, the ceramic body comprises approximately 10 to 25 wt.% cordierite, approximately 10 to 30 wt.% mullite, approximately 50 to 70 wt.% of a pseudobrookite phase consisting predominantly of an AITiO5-MgTi2O5 solid solution, and approximately 0.5 to 3.0 wt.% Y2O3 addition.
([0024]) According to a particular embodiment of the present invention, the ceramic body comprises approximately 10 to 25 wt.% cordierite, approximately 5-MgTi2O5 solid solution, and approximately 0.5 to 3.0 wt.% Y2O3 addition. ([0034]) teaches that the present invention also provides a method of manufacturing the inventive composite cordierite aluminum magnesium titanate ceramic articles from a ceramic forming precursor batch composition comprised of certain inorganic powdered raw material.
([0018]) teaches that, the ceramic body of the present, invention is composed primarily of mullite and aluminum titanate phases. ([0024]) According to a particular embodiment of the present invention, the ceramic body comprises approximately 10 to 25 wt.% cordierite, approximately 10 to 30 wt.,% mullite, approximately 50 to 70 wt.% of a pseudobrookite phase consisting predominantly of an AITiO5-MgTi2O5 solid solution, and approximately 0.5 to 3.0 wt. % Y2O3
Regarding Claim 1, Merkel teaches a means for fabricating ceramic bodies comprised of composite cordierite aluminum magnesium titanate, including rare earth oxides. Merkel is silent on the median particle size and particle size distribution of the rare earth oxide, yttria, implemented. In analogous art for a ceramic composition that comprises a silica source, alumina source, magnesia source, and rare earth oxides that acts as a liquid phase promoting sintering aids, (Col. 5, lines 53). Wei suggests details regarding implementing rare earth oxides as sintering aids, amongst the rare earth oxides mentioned is yttria, and details regarding the median particle size implemented, along 
& d.) (Col. 1, lines 40-47) teaches that variables which influence the sinterability include the powder characteristics which comprises the particle size (both average and the distribution of particle sizes), particle shape (e.g., sphericity, aspect ratio), surface chemistry (e.g., isoelectric point), and the overall powder composition (e.g., mixtures of different particles). (Col. 5, lines 61-65) teaches that the sintering aid is present as a powder generally having particles in the size range of between 0.1 and 1.2 microns. Additionally, the sintering can be classified to provide the desired average particle size and/or distribution. (Col. 10, lines 57- 59 & Col. 11, lines 1-8) teaches that the results evidence the unexpectedly beneficial effects on densification of average particle size (and a narrow particle size distribution) in combination with a well-dispersed, homogeneous slurry. The benefits include a density high than observed for pressureless sintered articles and also in a more rapid period, a more uniform microstructure, and better as fired surfaces (due in part to rapid densification). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing alumina titanate ceramic honeycombs that have a low CTE and good thermal shock resistance of Merkel. By implementing a rare earth oxide, such as yttria as a sintering aid with a median particle size in the range of between 0.1 and 1.2 microns and optimizing the rare earth oxides particle size distribution, as taught by Wei. Highlighting, 
Regarding claim 2 & 5-6, 	
Wherein the rare earth oxide comprises a D90 < 3 μm and a D50 < 0.7 μm.
Wherein the rare earth oxide comprises a D90 < 3 μm and a D50 < 0.4 μm.
Wherein the rare earth oxide comprises a D90 < 1 μm and a D50 < 0.7 μm.
Regarding Claim 2, & 5-6, Merkel teaching the as mentioned above. Merkel is silent on the median particle size and particle size distribution of the rare earth oxide, yttria, implemented. In analogous art as applied above in claim 1, Wei suggests details regarding implementing rare earth oxides as sintering aids, amongst the rare earth oxides mentioned is yttria, and details regarding the median particle size implemented, along with details regarding optimizing the particle size distribution employed for the sintering aids, and in this regard Wei teaches the following:
(Col. 1, lines 40-47) teaches that variables which influence the sinterability include the powder characteristics which comprises the particle size (both average and the distribution of particle sizes), particle shape (e.g., sphericity, aspect ratio), surface chemistry (e.g., isoelectric point), and the overall powder composition 
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
Regarding claim 7, 	
Wherein the lanthanide oxide comprises cerium oxide.
Regarding Claim 7, Merkel teaching the as mentioned above. Merkel is silent on the median particle size and particle size distribution of the rare earth oxide, yttria, implemented. In analogous art as applied above in claim 1, Wei suggests details regarding implementing rare earth oxides as sintering aids, amongst the rare earth oxides mentioned is yttria, and details regarding utilizing other rare earth oxides as equivalent sintering aids that can be implemented, in particular ceria, and in this regard 

(Col. 5, lines 57-60) teaches that exemplary sintering aids include yttria, lanthana, ceria, magnesia, and the like a readily determinable by an artisan of ordinary skill in the art depending upon the composition of the sinterable matrix, and mixtures thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing alumina titanate ceramic honeycombs that have a low CTE and good thermal shock resistance of Merkel. By implementing a different rare earth oxide instead of yttria, such as ceria, as taught by Wei. Due to the fact it would amount to nothing more than a use of a known sintering aid, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by, Wei. Accordingly, the simple substitution of one known element for another to obtain predictable results, allows for the case law related to KSR to be cited, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 9, 	
Wherein the rare earth oxide is present, on a weight percent oxide basis, in an amount in a range of from great.er than 0.1 to 5 weight % relative to the total weight of the inorganic batch composition.
Merkel teaches the following:
([0024]) teaches that according to a particular embodiment of the present invention, the ceramic body comprises approximately 10 to 25 wt.% cordierite, approximately 10 to 30 wt.% mullite, approximately 50 to 70 wt.% of a pseudobrookite phase consisting predominantly of an AITiO5-MgTi2O5 solid solution, and approximately 0.5 to 3.0 wt.% Y2O3 addition. Noting, that ([0023]) teaches that, the ceramic composition can also optionally comprise one or more metal oxide sintering aid(s) or additives provided to lower the firing temperature and broaden the firing window required to form the ceramic composition. Highlighting, that the amount of metal oxide sintering aid impacts the firing temperature and the firing window required to form the ceramic composition. As a result, the amount, of metal oxide sintering utilized is considered a result effect variable that impacts the firing temperature and firing time.  	Additionally, citing the case law for result effective variable as was done above in claim 1, Merkel discloses the claimed invention except for the optimized amount rare earth oxide utilized in the composition. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the amount rare earth oxide utilized in the composition, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the amount rare earth oxide utilized in the com position for the purpose of providing a lower the firing temperature and broaden the firing window required to form the ceramic, ([0023]).
Regarding claim 10,
Wherein the ceramic precursor batch composition is shaped by extrusion.
Merkel teaches the following:
([0041]) teaches that when forming is done by extrusion, most typically a cellulose ether binder such as methylcellulose, hydroxypropyl methylcellulose, methylcellulose derivatives, and/or any combinations thereof, serve as a temporary organic binder, and sodium stearate can serve as a lubricant
Regarding claim 13,
Wherein the coefficient of thermal expansion (CTE) of the ceramic article changes from about 9.5 x 10-7; °C to less than about 7.5 x 10-7/ °C when a maximum soak temperature of the firing conditions in a range of 1250°C to 1450°C increases by about 20 °C
Merkel teaches the following:
([0017]) teaches that (Fig. 4) demonstrates the change in the 25-1000° C. coefficient of thermal expansion for a control aluminum titanate ceramic composition and the cordierite/mullite/pseudobrookite composition of Table 1 after 100 hours at temperatures of from 950 to 1250° C. As noted the CTE is falls as the maximum soak temperature is increased. Highlighting, that the maximum soak temperature impacts the CTE of the ceramic article manufactured. Therefore, the maximum soak temperature is considered a result effective variable that impacts CTE. Additionally citing the case law for result effective 

Regarding claim 16,
Wherein a firing shrink sensitivity is less than about 0.05 %/°C for a maximum soak temperature of the firing conditions in a range of 1250°C to 1450°C
Merkel teaches the following:
([0052]) teaches that the decomposition of the pseudobrookite phase is accompanied by a decrease in volume (shrinkage, or negative length change). The results, shown in (Fig. 3), demonstrate the superior stability of the inventive body, for which the decomposition rate of the pseudobrookite phase is at least 10 times slower than for the control aluminum titanate composition. Further noting, that because the decomposition of the pseudobrookite phase reduces the amount of microcracking, raising the CTE, the increase in CTE after heat treatment is an indication of the degree of decomposition. The results are shown in (Fig. 4), and 
Regarding claim 24,
A ceramic precursor batch composition, comprising: an inorganic batch composition comprising a magnesia source, a silica source, an alumina source having an average median particle size in the range of from 10 μm to 60 μm, a titania source, and a rare earth oxide, 
wherein the rare earth oxide comprises a particle size distribution D90 of less than or equal to 5 μm and a median particle size D50 of less than or equal to 1.0 μm
Merkel teaches the following: 
([0034]) teaches that the method first comprises providing an inorganic batch composition comprising a magnesia source, a silica source, an alumina source, and a Titania source. ([0023]) teaches that a sintering aid can be present in an amount of from 0 to 5 weight percent of the total composition and can include, for example, one or more metal oxides such as Fe2TiO5, Y2O3, and La2O5. Yttrium oxide (Y2O3) and/or lanthanum oxide (La2O5) has been found to be a particularly good sintering additive when added in an amount of between 0.5 and 4.0 wt. %.
Regarding Claim 24, Merkel teaching a means for fabricating ceramic bodies comprised of composite cordierite aluminum magnesium titanate, including rare earth oxides. Merkel is silent on the median particle size and particle size distribution of the rare earth oxide, yttria, implemented. In analogous art for a ceramic composition that comprises a silica source, alumina source, magnesia source, and rare earth oxides that acts as a liquid phase promoting sintering aids, (Col. 5, lines 53), Wei suggests details regarding implementing rare earth oxides as sintering aids, amongst the rare earth oxides mentioned is yttria, and details regarding the median particle size implemented, along with details regarding optimizing the particle size distribution employed for the sintering aids, and in this regard Wei teaches the following:
(Col. 1, lines 40-47) teaches that variables which influence the sinterability include the powder characteristics which comprises the particle size (both average and the distribution of particle sizes), particle shape (e.g., sphericity, aspect ratio), surface chemistry (e.g., isoelectric point), and the overall powder composition (e.g., mixtures of different particles). (Col. 5, lines 61-65) teaches that the sintering aid is present as a powder generally having particles in the size range of between 0.1 and 1.2 microns. Additionally, the sintering can be classified to provide the desired average particle size and/or distribution. (Col. 10, lines 57-59 & Col. 11, lines 1-8) teaches that the results evidence the unexpectedly beneficial effects on densification of average particle size (and a narrow particle size distribution) in combination with a well-dispersed, homogeneous slurry. The benefits include a density high than observed for pressureless sintered articles and also in a more rapid period, a more uniform microstructure, and better as fired surfaces (due in part to rapid densification). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing alumina titanate ceramic honeycombs that have a low CTE and good thermal shock resistance of Merkel. By implementing a rare earth oxide, such as yttria as a sintering aid with a median particle size in the range of between 0.1 and 1.2 microns and optimizing the rare earth oxides particle size distribution, as taught by Wei. Highlighting, implementation of a rare earth oxide, such as yttria as a sintering aid with a median particle size in the range of between 0.1 and 1.2 microns and optimizing the rare earth 
Regarding claim 25-26,
Wherein the rare earth oxide comprises at least one of a lanthanide oxide and yttrium oxide.
Wherein the rare earth oxide comprises cerium oxide and at least one of yttrium oxide and lanthanum oxide
Merkel teaches the following:
([0023]) teaches that a sintering aid can be present in an amount of from Oto 5 weight percent of the total composition and can include, for example, one or more metal oxides such as Fe2TiO5, Y2O3, and La2O5. Yttrium oxide (Y2O3) and/or lanthanum oxide (La2O5) has been found to be a particularly good sintering additive when added in an amount of between 0.5 and 4.0 wt. %.
Regarding claim 27,
A green body comprising the batch composition of claim
Merkel teaches the following:
([0034]) teaches that the plasticized ceramic precursor batch composition can be shaped or otherwise formed into a green body, optionally dried, and subsequently fired under conditions effective to convert the green body into a ceramic article.
Regarding claim 43,
Wherein the average median particle size of the alumina source is in the range of from 20 μm to 45 μm.
Merkel teaches the following:
([0036]) teaches that the weighted average median particle size of the alumina sources is preferably in the range of from 10 μm to 60 μm, and more preferably in the range of from 20 μm to 45 μm.
Regarding claim 44,
Wherein the porous ceramic article has a porosity of greater than 55%
Merkel teaches the following:
([0025]) teaches that the ceramic bodies of the present invention can in some instances comprise a relatively high level of total porosity. For example, bodies comprising a total porosity, % P, of at least 40%, at least 45%, or even at least 50%, as determined by mercury porosimetry, can be provided. Noting, that the amount of at least 50% porosity, is understood to encompass the limitation. However, the amount of porosity implemented in the fabricated bodies is understood to impact the amount of mercury that can be absorbed via mercury porosimetry. As such, the amount of porosity is understood to be a result effective variable. Accordingly, the case law for result effective variables may be recited regarding any perceived discrepancies concerning the amount of porosity implemented in the fabricated bodies, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
Regarding claim 45,
Wherein the porous ceramic article has a median pore size in the range of from 10 μm to 30 μm.
Merkel teaches the following:
(Claim 8 & 9) teaches that the ceramic article of claim 1, can comprise a median pore size d50 in the range of from 10 μm to 30 μm or from 18 μm to 25 μm. ([0040]) teaches that the precursor composition can, if desired, contain a pore-forming agent to tailor the porosity and pore size distribution in the fired body for a particular application. As such, the porosity and pore size distribution. As such, both the degree of porosity and the pore size distribution, which impacts the median pore size are understood to be tailorable. ([0049]) teaching that porosity and pore size distribution were derived from mercury porosimetry measurements. With ([0025]) acknowledging that the amount of porosity implemented in the fabricated bodies is understood to impact the amount of mercury that can be absorbed via mercury porosimetry. As such, the amount of porosity is understood to be a result effective variable. Accordingly, the case law for result effective variables may be recited regarding any perceived discrepancies concerning the amount of porosity implemented in the fabricated bodies, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
B.) Claim(s) 1-2, 5-7, 9-10, 13, 16, 24-27 & 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Merkel in view of Merkel et al. (US-2006/0,021,308, hereinafter Merkel II) and in further view of Horiba Scientific (Setting Size Specifications, 2016, hereinafter Horiba)Regarding claim 1, 	
A method of manufacturing a ceramic article, comprising: 
mixing at least a magnesia source, a silica source, an alumina source having an average median particle size in the range of from 10 μm to 60 μm, a titania source, and a rare earth oxide to form an inorganic batch composition, 
wherein (i) the rare earth oxide comprises at least one of a lanthanide oxide and yttrium oxide and 
(ii) the rare earth oxide comprises a particle size distribution where 90% of the particles in the particle size distribution comprise a size less than or equal to 5 μm (D90 < 5 μm) and 
a median particle size of less than or equal to 1.0 μm (D50 < 1 μm); 
mixing the inorganic batch composition together with one or more processing aids selected from the group consisting of a plasticizer, lubricant, binder, pore former, and solvent, to form a ceramic precursor batch composition; 
shaping the ceramic precursor batch composition into a green body; and 
firing the green body under conditions effective to convert the green body into a porous ceramic article having a porosity of at least 40% and comprising a pseudobrookite phase comprising predominately alumina, magnesia, and titania, 
a second phase comprising cordierite, and 
a third phase comprising mullite.
Wherein the rare earth oxide comprises a D90 < 3 μm and a D50 < 0.7 μm.
Wherein the rare earth oxide comprises a D90 < 3 μm and a D50 < 0.4 μm.
Wherein the rare earth oxide comprises a D90 < 1 μm and a D50 < 0.7 μm.
Merkel teaches the following:
 ([0034]) teaches that the method first, comprises providing an inorganic hatch composition comprising a magnesia source, a silica source, an alumina source, and a Titania source. ([0036]) teaches that the weighted average median particle size of the alumina sources is preferably in the range of from 10 μm to 60 μm, and more preferably in the range of from 20 μm to 45 μm.
([0023]) teaches that a sintering aid can be present in an amount of from 0 to 5 weight percent of the total composition and can include, for example, one or more metal oxides such as Fe2TiO5, Y2O3 and La2O3, Yttrium oxide (Y2O3) and/or lanthanum oxide (La2O3) has been found to be a particularly good sintering additive when added in an amount of between 0.5 and 4.0 wt. %.
([0026]) teaches a pore former may be added to tailor the porosity of the final ceramic body. ([0028]) teaches that the raw materials and pore formers are further mixed with organic and/or organometallic binders, lubricants, and plasticizers and aqueous or non-aqueous solvents to form a plastic mixture.
([0028]) teaches that that the plastic mixture can be shaped by any conventional means such as by molding or extrusion through a die, such as for example to form a honeycomb structure.
([0025]) teaches that the ceramic bodies of the present invention can in some instances comprise a relatively high level of total porosity. For example, bodies comprising a total porosity, % P, of at least 40%, at least 45%, or even at least 50%, as determined by mercury porosimetry, can be provided. Noting, that the amount of at least 50% porosity, is understood to encompass the limitation. However, the amount of porosity implemented in the fabricated bodies is understood to impact the amount of mercury that can be absorbed via mercury porosimetry. As such, the amount of porosity is understood to be a result effective variable. Accordingly, the case law for result effective variables may be recited regarding any perceived discrepancies concerning the amount of porosity implemented in the fabricated bodies, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). ([0034]) teaches that the parts are dried and then fired in a gas or electric kiln at 1400 °C to 1500 °C and held for 4 to 10 hours, it should he recalled, that ([0023]) teaches that a sintering aid can be present in an amount of from 0 to 5 weight percent of the total composition and can include, for example, one or more metal oxides such as Fe2TiOs. Highlighting evidence from WAP, which states Pseudobrookite is an iron titanium oxide mineral with formula: Fe2TiO5. Noting, it would have been obvious to one in ordinary skill in the art understand that Pseudobrookite has a chemical composition of Fe2TiO5, as evidenced by WAP, due to the fact it would amount to nothing more than a use of a known chemical formula compound, for its intended use, in a known environment, to accomplish entirely expected result. ([0024]) 5-MgTi2O5 solid solution, and approximately 0.5 to 3.0 wt.% Y2O3 addition.
([0024]) According to a particular embodiment of the present invention, the ceramic body comprises approximately 10 to 25 wt.% cordierite, approximately 10 to 30 wt.% mullite, approximately 50 to 70 wt.% of a pseudobrookite phase consisting predominantly of an AITiO5-MgTi2O5 solid solution, and approximately 0.5 to 3.0 wt.% Y2O3 addition. ([0034]) teaches that the present invention also provides a method of manufacturing the inventive composite cordierite aluminum magnesium titanate ceramic articles from a ceramic forming precursor batch composition comprised of certain inorganic powdered raw material.
([0018]) teaches that, the ceramic body of the present, invention is composed primarily of mullite and aluminum titanate phases. ([0024]) According to a particular embodiment of the present invention, the ceramic body comprises approximately 10 to 25 wt.% cordierite, approximately 10 to 30 wt.,% mullite, approximately 50 to 70 wt.% of a pseudobrookite phase consisting predominantly of an AITiO5-MgTi2O5 solid solution, and approximately 0.5 to 3.0 wt. % Y2O3
	90 and D50 for the sintering aid. In analogous art for details regarding acquiring and manipulating data obtained by measuring particle sizes, Horiba gives details regarding the optimization of the D90 and D50 values, and in this regard Horiba teaches the following:
, 2a.), 5a.) & 6a.) (Pg. 1, Distribution Points, ¶2) teaches that rather than use a single point in the distribution as a specification, it is suggested to include other size parameters in order to describe the width of the distribution. The span is a common calculation to quantify distribution width:                                                  Span = (D90 – D10) / D50As such, it is understood that booth the D50 & D90 have an impact on the Span on the particle distribution. As such, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing alumina titanate ceramic honeycombs that have a low CTE and good thermal shock resistance of Merkel. By implementing and utilizing an optimized D50 & D90 for the particles implemented, as taught by Horiba. Highlighting, implementation of a optimized D50 & D90 provides a means for tailoring the span of the particle distribution implemented, (Pg. 1, Distribution Points, ¶2).In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Merkel/Horiba discloses the claimed invention except for the optimal D50 & D90 implemented for the particle distribution.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the D50 & D90 implemented for the particle distribution, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the D50 & D90 implemented for the particle distribution for the purpose of tailoring and adjusting the span of the particle distribution implemented, (Pg. 1, Distribution Points, ¶2). 
Regarding Claim 1, Merkel as modified teaches a means for fabricating ceramic bodies comprised of composite cordierite aluminum magnesium titanate, including rare earth oxides. Merkel as modified is silent on the median particle size for the sintering aid, i.e. yttria, implemented. In analogous art for a ceramic composition that comprises a silica source, alumina source, and rare earth oxides that acts as a sintering additive, ([0008]). 
, 2a.), 5a.) & 6a.) ([0024]) teaches that the metal oxide sintering additive preferably has a median particle size of less than 5 microns, or is in a water-soluble state. Highlighting that the metal oxide sintering additives include yttrium or rare earth oxide, ([0024]). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing alumina titanate ceramic honeycombs that have a low CTE and good thermal shock resistance of Merkel as modified. By implementing and utilizing a median particle size for the sintering aid, i.e. yttrium, as taught by Merkel II. Due to the fact it would amount to nothing more than a use of a known median particle size for a sintering aid such as yttrium, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Merkel II.  	Highlighting, that the use of one particle size over another allows for the recitation change of size case law, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. Merkel / Merkel II discloses the claimed invention except for the optimized median particle size for the sintering aid. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the median particle size for the sintering aid, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the size of the median particle size for the sintering aid implemented to be 5 microns or less in order to have an interaction with the other inorganic raw materials by reacting to form aluminum titanate and mullite phases, ([0024]). 
Regarding claim 7, 	
Wherein the lanthanide oxide comprises cerium oxide.
Regarding Claim 7, Merkel as modified teaches a means for fabricating ceramic bodies comprised of composite cordierite aluminum magnesium titanate, including rare earth oxides such as yttrium. Merkel as modified is silent on the he lanthanide oxide comprises cerium oxide. In analogous art for a ceramic composition that comprises a silica source, alumina source, and rare earth oxides that acts as a sintering additive, ([0008]). Merkel II teaches details regarding the use of a variety of rare earth oxides including yttrium, and a lanthanide oxide that comprises cerium oxide, and in this regard Merkel II teaches the following:
([0046]) teaches that in addition to yttrium oxide, the oxides of the lanthanides metals, and their combinations, are effective in obtaining inventive bodies with useful CTE, porosity, and pore size. Examples 48 and 57 demonstrate that the lanthanide oxides may be provided in the form of a calcined ore comprised primarily of the oxides of lanthanum, cerium, praseodymium, and dysprosium. As KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing alumina titanate ceramic honeycombs that have a low CTE and good thermal shock resistance of Merkel as modified. By implementing and utilizing a lanthanide oxide comprises cerium oxide, as taught by Merkel II. Highlighting, that the implementation lanthanide oxide comprises cerium oxide provides a means for effectively obtaining inventive bodies with useful CTE, porosity, and pore size, ([0046]). Consequently, reciting the case law for KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 9, 	
Wherein the rare earth oxide is present, on a weight percent oxide basis, in an amount in a range of from great.er than 0.1 to 5 weight % relative to the total weight of the inorganic batch composition.
Merkel teaches the following:
([0024]) teaches that according to a particular embodiment of the present invention, the ceramic body comprises approximately 10 to 25 wt.% cordierite, 5-MgTi2O5 solid solution, and approximately 0.5 to 3.0 wt.% Y2O3 addition. Noting, that ([0023]) teaches that, the ceramic composition can also optionally comprise one or more metal oxide sintering aid(s) or additives provided to lower the firing temperature and broaden the firing window required to form the ceramic composition. Highlighting, that the amount of metal oxide sintering aid impacts the firing temperature and the firing window required to form the ceramic composition. As a result, the amount, of metal oxide sintering utilized is considered a result effect variable that impacts the firing temperature and firing time.  	Additionally, citing the case law for result effective variable as was done above in claim 1, Merkel discloses the claimed invention except for the optimized amount rare earth oxide utilized in the composition. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the amount rare earth oxide utilized in the composition, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the amount rare earth oxide utilized in the com position for the purpose of providing a lower the firing temperature and broaden the firing window required to form the ceramic, ([0023]).
Regarding claim 10,
Wherein the ceramic precursor batch composition is shaped by extrusion.
Merkel teaches the following:
([0041]) teaches that when forming is done by extrusion, most typically a cellulose ether binder such as methylcellulose, hydroxypropyl methylcellulose, methylcellulose derivatives, and/or any combinations thereof, serve as a temporary organic binder, and sodium stearate can serve as a lubricant
Regarding claim 13,
Wherein the coefficient of thermal expansion (CTE) of the ceramic article changes from about 9.5 x 10-7; °C to less than about 7.5 x 10-7/ °C when a maximum soak temperature of the firing conditions in a range of 1250°C to 1450°C increases by about 20 °C
Merkel teaches the following:
([0017]) teaches that (Fig. 4) demonstrates the change in the 25-1000° C. coefficient of thermal expansion for a control aluminum titanate ceramic composition and the cordierite/mullite/pseudobrookite composition of Table 1 after 100 hours at temperatures of from 950 to 1250° C. As noted the CTE is falls as the maximum soak temperature is increased. Highlighting, that the maximum soak temperature impacts the CTE of the ceramic article manufactured. Therefore, the maximum soak temperature is considered a result effective variable that impacts CTE. Additionally citing the case law for result effective 
Regarding claim 16,
Wherein a firing shrink sensitivity is less than about 0.05 %/°C for a maximum soak temperature of the firing conditions in a range of 1250°C to 1450°C
Merkel teaches the following:
([0052]) teaches that the decomposition of the pseudobrookite phase is accompanied by a decrease in volume (shrinkage, or negative length change). The results, shown in (Fig. 3), demonstrate the superior stability of the inventive body, for which the decomposition rate of the pseudobrookite phase is at least 10 times slower than for the control aluminum titanate composition. Further noting, that because the decomposition of the pseudobrookite phase reduces the amount of microcracking, raising the CTE, the increase in CTE after heat treatment is an indication of the degree of decomposition. The results are shown in (Fig. 4), and 
Regarding claim 24,
A ceramic precursor batch composition, comprising: an inorganic batch composition comprising a magnesia source, a silica source, an alumina source having an average median particle size in the range of from 10 μm to 60 μm, a titania source, and a rare earth oxide, 
wherein the rare earth oxide comprises a particle size distribution D90 of less than or equal to 5 μm and a median particle size D50 of less than or equal to 1.0 μm
Merkel teaches the following: 
([0034]) teaches that the method first comprises providing an inorganic batch composition comprising a magnesia source, a silica source, an alumina source, and a Titania source. ([0023]) teaches that a sintering aid can be present in an amount of from 0 to 5 weight percent of the total composition and can include, for example, one or more metal oxides such as Fe2TiO5, Y2O3, and La2O5. Yttrium oxide (Y2O3) and/or lanthanum oxide (La2O5) has been found to be a particularly good sintering additive when added in an amount of between 0.5 and 4.0 wt. %.

Regarding Claim 24, Merkel teaches a means for fabricating ceramic bodies comprised of composite cordierite aluminum magnesium titanate, including rare earth oxides. Merkel is silent on the D90 and D50 for the sintering aid. In analogous art for details regarding acquiring and manipulating data obtained by measuring particle sizes, Horiba gives details regarding the optimization of the D90 and D50 values, and in this regard Horiba teaches the following:
(Pg. 1, Distribution Points, ¶2) teaches that rather than use a single point in the distribution as a specification, it is suggested to include other size parameters in order to describe the width of the distribution. The span is a common calculation 90 – D10) / D50As such, it is understood that booth the D50 & D90 have an impact on the Span on the particle distribution. As such, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
The same rejection rationale, case law and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
Regarding Claim 24, Merkel as modified teaches a means for fabricating ceramic bodies comprised of composite cordierite aluminum magnesium titanate, including rare earth oxides. Merkel as modified is silent on the median particle size for the sintering aid, i.e. yttria, implemented. In analogous art for a ceramic composition that comprises a silica source, alumina source, and rare earth oxides that acts as a sintering additive, ([0008]). Merkel II teaches details regarding the median particle size for yttria implemented, and in this regard Merkel II teaches the following:
([0022]) teaches that it is important that in the raw material mixture of powders the weighted average of the median particle or agglomerate diameters of the constituent inorganic powders, denoted D50, is at least 6 microns. ([0024]) teaches that the metal oxide sintering additive preferably has a median particle size of less than 5 microns, or is in a water-soluble state. 
The same rejection rationale, case law and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.

Regarding claim 25-26,
Wherein the rare earth oxide comprises at least one of a lanthanide oxide and yttrium oxide.
Wherein the rare earth oxide comprises cerium oxide and at least one of yttrium oxide and lanthanum oxide
Merkel teaches the following:
([0023]) teaches that a sintering aid can be present in an amount of from Oto 5 weight percent of the total composition and can include, for example, one or more metal oxides such as Fe2TiO5, Y2O3, and La2O5. Yttrium oxide (Y2O3) and/or lanthanum oxide (La2O5) has been found to be a particularly good sintering additive when added in an amount of between 0.5 and 4.0 wt. %.
Regarding claim 27,
A green body comprising the batch composition of claim
Merkel teaches the following:
([0034]) teaches that the plasticized ceramic precursor batch composition can be shaped or otherwise formed into a green body, optionally dried, and subsequently fired under conditions effective to convert the green body into a ceramic article.
Regarding claim 43,
Wherein the average median particle size of the alumina source is in the range of from 20 μm to 45 μm.
Merkel teaches the following:
([0036]) teaches that the weighted average median particle size of the alumina sources is preferably in the range of from 10 μm to 60 μm, and more preferably in the range of from 20 μm to 45 μm.
Regarding claim 44,
Wherein the porous ceramic article has a porosity of greater than 55%
Merkel teaches the following:
([0025]) teaches that the ceramic bodies of the present invention can in some instances comprise a relatively high level of total porosity. For example, bodies comprising a total porosity, % P, of at least 40%, at least 45%, or even at least 50%, as determined by mercury porosimetry, can be provided. Noting, that the amount of at least 50% porosity, is understood to encompass the limitation. However, the amount of porosity implemented in the fabricated bodies is understood to impact the amount of mercury that can be absorbed via mercury porosimetry. As such, the amount of porosity is understood to be a result effective variable. Accordingly, the case law for result effective variables may be recited regarding any perceived discrepancies concerning the amount of porosity implemented in the fabricated bodies, see In re Boesch, 205 USPQ 215 (CCPA In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
Regarding claim 45,
Wherein the porous ceramic article has a median pore size in the range of from 10 μm to 30 μm.
Merkel teaches the following:
(Claim 8 & 9) teaches that the ceramic article of claim 1, can comprise a median pore size d50 in the range of from 10 μm to 30 μm or from 18 μm to 25 μm. ([0040]) teaches that the precursor composition can, if desired, contain a pore-forming agent to tailor the porosity and pore size distribution in the fired body for a particular application. As such, the porosity and pore size distribution. As such, both the degree of porosity and the pore size distribution, which impacts the median pore size are understood to be tailorable. ([0049]) teaching that porosity and pore size distribution were derived from mercury porosimetry measurements. With ([0025]) acknowledging that the amount of porosity implemented in the fabricated bodies is understood to impact the amount of mercury that can be absorbed via mercury porosimetry. As such, the amount of porosity is understood to be a result effective variable. Accordingly, the case law for result effective variables may be recited regarding any perceived discrepancies concerning the amount of porosity implemented in the fabricated bodies, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
C.) Claim(s) 1-2, 5-6, 9-10, 13, 16, 24-27 & 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Merkel et al. (US-2010/0,237,007, hereinafter Merkel), as evidenced by Wikipedia's Article on Pseudobrookite (Pseudobrookite, 2016, hereinafter WAP) and in further view of Funk et al. (Predictive Process Control of Crowded Particulate Suspension, 1994, hereinafter Funk)Regarding claim 1, 	
A method of manufacturing a ceramic article, comprising: 
mixing at least a magnesia source, a silica source, an alumina source having an average median particle size in the range of from 10 μm to 60 μm, a titania source, and a rare earth oxide to form an inorganic batch composition, 
wherein (i) the rare earth oxide comprises at least one of a lanthanide oxide and yttrium oxide and 
(ii) the rare earth oxide comprises a particle size distribution where 90% of the particles in the particle size distribution comprise a size less than or equal to 5 μm (D90 < 5 μm) and 
a median particle size of less than or equal to 1.0 μm (D50 < 1 μm); 
mixing the inorganic batch composition together with one or more processing aids selected from the group consisting of a plasticizer, lubricant, binder, pore former, and solvent, to form a ceramic precursor batch composition; 
shaping the ceramic precursor batch composition into a green body; and 
firing the green body under conditions effective to convert the green body into a porous ceramic article having a porosity of at least 40% and comprising a pseudobrookite phase comprising predominately alumina, magnesia, and titania, 
a second phase comprising cordierite, and 
a third phase comprising mullite.
Wherein the rare earth oxide comprises a D90 < 3 μm and a D50 < 0.7 μm.
Wherein the rare earth oxide comprises a D90 < 3 μm and a D50 < 0.4 μm.
Wherein the rare earth oxide comprises a D90 < 1 μm and a D50 < 0.7 μm.
Merkel teaches the following:
([0034]) teaches that the method first, comprises providing an inorganic hatch composition comprising a magnesia source, a silica source, an alumina source, and a Titania source. ([0036]) teaches that the weighted average median particle size of the alumina sources is preferably in the range of from 10 μm to 60 μm, and more preferably in the range of from 20 μm to 45 μm.
([0023]) teaches that a sintering aid can be present in an amount of from 0 to 5 weight percent of the total composition and can include, for example, one or more metal oxides such as Fe2TiO5, Y2O3 and La2O3, Yttrium oxide (Y2O3) and/or lanthanum oxide (La2O3) has been found to be a particularly good sintering additive when added in an amount of between 0.5 and 4.0 wt. %.
([0026]) teaches a pore former may be added to tailor the porosity of the final ceramic body. ([0028]) teaches that the raw materials and pore formers are further mixed with organic and/or organometallic binders, lubricants, and plasticizers and aqueous or non-aqueous solvents to form a plastic mixture.
([0028]) teaches that that the plastic mixture can be shaped by any conventional means such as by molding or extrusion through a die, such as for example to form a honeycomb structure. 
([0025]) teaches that the ceramic bodies of the present invention can in some instances comprise a relatively high level of total porosity. For example, bodies comprising a total porosity, % P, of at least 40%, at least 45%, or even at least 50%, as determined by mercury porosimetry, can be provided. Noting, that the amount of at least 50% porosity, is understood to encompass the limitation. However, the amount of porosity implemented in the fabricated bodies is understood to impact the amount of mercury that can be absorbed via mercury porosimetry. As such, the amount of porosity is understood to be a result effective variable. Accordingly, the case law for result effective variables may be recited regarding any perceived discrepancies concerning the amount of porosity implemented in the fabricated bodies, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). ([0034]) teaches that the parts are dried and then fired in a gas or electric kiln at 1400 °C to 1500 °C and held for 4 to 10 hours, it should he recalled, that ([0023]) teaches that a sintering aid can be present in an amount of from 0 to 5 weight percent of the total composition and can include, for example, one or more metal oxides such as Fe2TiOs. Highlighting evidence from WAP, which states Pseudobrookite is an iron titanium oxide mineral with formula: Fe2TiO5. Noting, it would have been obvious to one in ordinary skill in the art understand that Pseudobrookite has a chemical composition of Fe2TiO5, as evidenced by WAP, due to the fact it would amount to nothing more than a use of a known chemical formula compound, for its intended use, in a known environment, to accomplish entirely expected result. ([0024]) 5-MgTi2O5 solid solution, and approximately 0.5 to 3.0 wt.% Y2O3 addition.
([0024]) According to a particular embodiment of the present invention, the ceramic body comprises approximately 10 to 25 wt.% cordierite, approximately 10 to 30 wt.% mullite, approximately 50 to 70 wt.% of a pseudobrookite phase consisting predominantly of an AITiO5-MgTi2O5 solid solution, and approximately 0.5 to 3.0 wt.% Y2O3 addition. ([0034]) teaches that the present invention also provides a method of manufacturing the inventive composite cordierite aluminum magnesium titanate ceramic articles from a ceramic forming precursor batch composition comprised of certain inorganic powdered raw material.
([0018]) teaches that, the ceramic body of the present, invention is composed primarily of mullite and aluminum titanate phases. ([0024]) According to a particular embodiment of the present invention, the ceramic body comprises approximately 10 to 25 wt.% cordierite, approximately 10 to 30 wt.,% mullite, approximately 50 to 70 wt.% of a pseudobrookite phase consisting predominantly of an AITiO5-MgTi2O5 solid solution, and approximately 0.5 to 3.0 wt. % Y2O3
Regarding Claims 1-2 & 5-6, Merkel teaches a means for fabricating ceramic bodies comprised of composite cordierite aluminum magnesium titanate, including rare earth oxides. Merkel is silent on the median particle size and particle size distribution of the 
, d.), 2a.), 5a.), & 6a.) (Pg. 62) teaches various definition for packing efficiency, packing factor, and porosity. Highlighting, that the formula for packing efficiency will depend on the type of modal blend, see below (Pg. 69). With, (Pg. 68) teaches that in a random loose pack, at least a substantial percentage of the short range arrays should be triangular, either forming the base of a tetrahedron or part of some undefined larger structure. If we expect that the smaller size particles will pack into each large interstitial pore within the large particles with the same efficiency as the large spheres in the container, they must also pack into the smallest spaces within the structure, as well as the large central interstitial pore. The smallest space will be the convex triangle access hole between three touching larger spheres. The ratio of the size of this triangular pore to the smaller particle size must have the same D:d ratio of 12: 1 or 20: 1 required in the container-to-large sphere packing. The radius of the largest sphere which can fit through the triangular access way I r/cos (30°) – r = 0.154 * r That is, the maximum "container" diameter (pore diameter) for the small particles packing in the access pore, is 0.154 times the diameter of the large spheres.
(Pg. 69) teaching that the packing factors and porosities of bimodal, trimodal, and quadrimodal polydispersions of spherical monodispersions is given in Table 5-2 

    PNG
    media_image1.png
    126
    387
    media_image1.png
    Greyscale
As such, the relationship between various particles in a composition, including both the median particle size, and particle size distribution and their respective impacts on filling the interstitial spacing (porosity) are understood to disclosed and established. Where the median particle size, and particle size distribution are understood to be result effective variable, i.e. the more interstitial spaces are filled or open due to agreement or disagreement amongst various particles respective median particle size, and particle size distribution allows for control and tailoring of porosity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing alumina titanate ceramic honeycombs that have a low CTE and good thermal shock resistance of Merkel. By implementing. By utilizing an optimized median particle size, particle size distribution as a means for tailoring the ceramic article’s porosity, as taught by Funk. Highlighting, implementation of an optimized median particle size, and particle size distribution allows for tailoring the ceramic article’s porosity, (Pg. 62, Pg. 68-69).Regarding claim 9, 	
Wherein the rare earth oxide is present, on a weight percent oxide basis, in an amount in a range of from great.er than 0.1 to 5 weight % relative to the total weight of the inorganic batch composition.
Merkel teaches the following:
([0024]) teaches that according to a particular embodiment of the present invention, the ceramic body comprises approximately 10 to 25 wt.% cordierite, approximately 10 to 30 wt.% mullite, approximately 50 to 70 wt.% of a pseudobrookite phase consisting predominantly of an AITiO5-MgTi2O5 solid solution, and approximately 0.5 to 3.0 wt.% Y2O3 addition. Noting, that ([0023]) teaches that, the ceramic composition can also optionally comprise one or more metal oxide sintering aid(s) or additives provided to lower the firing temperature and broaden the firing window required to form the ceramic composition. Highlighting, that the amount of metal oxide sintering aid impacts the firing temperature and the firing window required to form the ceramic composition. As a result, the amount, of metal oxide sintering utilized is considered a result effect variable that impacts the firing temperature and firing time.  	Additionally, citing the case law for result effective variable as was done above in claim 1, Merkel discloses the claimed invention except for the optimized amount rare earth oxide utilized in the composition. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the 
Regarding claim 10,
Wherein the ceramic precursor batch composition is shaped by extrusion.
Merkel teaches the following:
([0041]) teaches that when forming is done by extrusion, most typically a cellulose ether binder such as methylcellulose, hydroxypropyl methylcellulose, methylcellulose derivatives, and/or any combinations thereof, serve as a temporary organic binder, and sodium stearate can serve as a lubricant
Regarding claim 13,
Wherein the coefficient of thermal expansion (CTE) of the ceramic article changes from about 9.5 x 10-7; °C to less than about 7.5 x 10-7/ °C when a maximum soak temperature of the firing conditions in a range of 1250°C to 1450°C increases by about 20 °C

([0017]) teaches that (Fig. 4) demonstrates the change in the 25-1000° C. coefficient of thermal expansion for a control aluminum titanate ceramic composition and the cordierite/mullite/pseudobrookite composition of Table 1 after 100 hours at temperatures of from 950 to 1250° C. As noted the CTE is falls as the maximum soak temperature is increased. Highlighting, that the maximum soak temperature impacts the CTE of the ceramic article manufactured. Therefore, the maximum soak temperature is considered a result effective variable that impacts CTE. Additionally citing the case law for result effective variables as was done above in claim 1, Merkel discloses the claimed invention except for the optimized CTE via maximum soak temperature utilized. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the CTE via maximum soak temperature utilized, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the CTE via maximum soak temperature utilized/or the purpose of the maximum soak temperature utilized impacts the CTE of the ceramic article manufactured, ([0017]).
Regarding claim 16,
Wherein a firing shrink sensitivity is less than about 0.05 %/°C for a maximum soak temperature of the firing conditions in a range of 1250°C to 1450°C

([0052]) teaches that the decomposition of the pseudobrookite phase is accompanied by a decrease in volume (shrinkage, or negative length change). The results, shown in (Fig. 3), demonstrate the superior stability of the inventive body, for which the decomposition rate of the pseudobrookite phase is at least 10 times slower than for the control aluminum titanate composition. Further noting, that because the decomposition of the pseudobrookite phase reduces the amount of microcracking, raising the CTE, the increase in CTE after heat treatment is an indication of the degree of decomposition. The results are shown in (Fig. 4), and demonstrate the improved thermal stability of the inventive bodies. Summarizing, that the degree of shrinkage impacts the amount of microcracking experienced wherein the amount of microcracking the ceramic under goes influences the CTE of the ceramic article. As a result, the degree of shrinkage is considered a result effective variable that impacts the amount of microcracking which in turn influences the CTE of the ceramic manufactured. Additionally, citing the case law for result effective variables as was done above in claim 1, Merkel discloses the claimed invention except for the optimized firing shrink sensitivity utilized for the ceramic article during the sintering stage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the firing shrink sensitivity utilized for the ceramic article during the sintering stage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to 
Regarding claim 24,
A ceramic precursor batch composition, comprising: an inorganic batch composition comprising a magnesia source, a silica source, an alumina source having an average median particle size in the range of from 10 μm to 60 μm, a titania source, and a rare earth oxide, 
wherein the rare earth oxide comprises a particle size distribution D90 of less than or equal to 5 μm and a median particle size D50 of less than or equal to 1.0 μm
Merkel teaches the following: 
([0034]) teaches that the method first comprises providing an inorganic batch composition comprising a magnesia source, a silica source, an alumina source, and a Titania source. ([0023]) teaches that a sintering aid can be present in an amount of from 0 to 5 weight percent of the total composition and can include, for example, one or more metal oxides such as Fe2TiO5, Y2O3, and La2O5. Yttrium oxide (Y2O3) and/or lanthanum oxide (La2O5) has been found to be a particularly good sintering additive when added in an amount of between 0.5 and 4.0 wt. %.

(Pg. 62) teaches various definition for packing efficiency, packing factor, and porosity. Highlighting, that the formula for packing efficiency will depend on the type of modal blend, see below (Pg. 69). With, (Pg. 68) teaches that in a random loose pack, at least a substantial percentage of the short range arrays should be triangular, either forming the base of a tetrahedron or part of some undefined larger structure. If we expect that the smaller size particles will pack into each large interstitial pore within the large particles with the same efficiency as the large spheres in the container, they must also pack into the smallest spaces within the structure, as well as the large central interstitial pore. The smallest space will be the convex triangle access hole between three touching larger spheres. The ratio of the size of this triangular pore to the smaller particle size must have the same D:d ratio of 12: 1 or 20: 1 required in the container-to-large sphere packing. The radius of the largest sphere which can fit through the triangular access way I r/cos (30°) – r = 0.154 * r That is, the maximum "container" diameter (pore diameter) for the small particles 

    PNG
    media_image1.png
    126
    387
    media_image1.png
    Greyscale
As such, the relationship between various particles in a composition, including both the median particle size, and particle size distribution and their respective impacts on filling the interstitial spacing (porosity) are understood to disclosed and established. Where the median particle size, and particle size distribution are understood to be result effective variable, i.e. the more interstitial spaces are filled or open due to agreement or disagreement amongst various particles respective median particle size, and particle size distribution allows for control and tailoring of porosity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing alumina titanate ceramic honeycombs that have a low CTE and good thermal shock resistance of Merkel. By implementing and utilizing an optimized median particle size, 
Regarding claim 25-26,
Wherein the rare earth oxide comprises at least one of a lanthanide oxide and yttrium oxide.
Wherein the rare earth oxide comprises cerium oxide and at least one of yttrium oxide and lanthanum oxide
Merkel teaches the following:
([0023]) teaches that a sintering aid can be present in an amount of from Oto 5 weight percent of the total composition and can include, for example, one or more metal oxides such as Fe2TiO5, Y2O3, and La2O5. Yttrium oxide (Y2O3) and/or lanthanum oxide (La2O5) has been found to be a particularly good sintering additive when added in an amount of between 0.5 and 4.0 wt. %.
Regarding claim 27,
A green body comprising the batch composition of claim
Merkel teaches the following:
([0034]) teaches that the plasticized ceramic precursor batch composition can be shaped or otherwise formed into a green body, optionally dried, and subsequently fired under conditions effective to convert the green body into a ceramic article.
Regarding claim 43,
Wherein the average median particle size of the alumina source is in the range of from 20 μm to 45 μm.
Merkel teaches the following:
([0036]) teaches that the weighted average median particle size of the alumina sources is preferably in the range of from 10 μm to 60 μm, and more preferably in the range of from 20 μm to 45 μm.
Regarding claim 44,
Wherein the porous ceramic article has a porosity of greater than 55%
Merkel teaches the following:
([0025]) teaches that the ceramic bodies of the present invention can in some instances comprise a relatively high level of total porosity. For example, bodies comprising a total porosity, % P, of at least 40%, at least 45%, or even at least 50%, as determined by mercury porosimetry, can be provided. Noting, that the amount of at least 50% porosity, is understood to encompass the limitation. However, the amount of porosity implemented in the fabricated bodies is understood to impact the amount of mercury that can be absorbed via mercury porosimetry. As such, the amount of porosity is understood to be a result effective variable. Accordingly, the case law for result effective variables may be recited regarding any perceived discrepancies concerning the amount of porosity implemented in the fabricated bodies, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
Regarding claim 45,
Wherein the porous ceramic article has a median pore size in the range of from 10 μm to 30 μm.
Merkel teaches the following:
(Claim 8 & 9) teaches that the ceramic article of claim 1, can comprise a median pore size d50 in the range of from 10 μm to 30 μm or from 18 μm to 25 μm. ([0040]) teaches that the precursor composition can, if desired, contain a pore-forming agent to tailor the porosity and pore size distribution in the fired body for a particular application. As such, the porosity and pore size distribution. As such, both the degree of porosity and the pore size distribution, which impacts the median pore size are understood to be tailorable. ([0049]) teaching that porosity and pore size distribution were derived from mercury porosimetry measurements. With ([0025]) acknowledging that the amount of porosity implemented in the fabricated bodies is understood to impact the amount of mercury that can be absorbed via mercury porosimetry. As such, the amount of porosity is understood to be a result effective variable. Accordingly, the case law for result effective variables may be recited regarding any perceived discrepancies concerning the amount of porosity implemented in the fabricated bodies, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
                                                                     Conclusion
Wikipedia’s Article on Surface Area To Volume Ratios (Surface Area to Volume Ratio, , hereinafter WSAV) – teaches that materials with high surface area to volume ratio (e.g. very small diameter, very porous, or otherwise not compact) react at much faster rates than monolithic materials, because more surface is available to react. An example is grain dust: while grain is not typically flammable, grain dust is explosive. Finely ground salt dissolves much more quickly than coarse salt. A high surface area to volume ratio provides a strong "driving force" to speed up thermodynamic processes that minimize free energy.
Horiba et al. (https://static.horiba.com/fileadmin/Horiba/Products/Scientific/Particle_Characterization/Downloads/Technical_Notes/TN156_Understanding_and_Interpreting_PSD_Calculations.pdf) teaches the same as the other Horiba reference along with analogy for the Shape distribution formula using the D20 & D80, in place of D50 & D90. 
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741
 /KELLY M GAMBETTA/ Primary Examiner, Art Unit 1715